Case 1:20-cv-10896-GAO Document 51 Filed 06/17/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

NASSAU LIFE INSURANCE COMPANY,
F/K/A PHOENIX LIFE INSURANCE
COMPANY,

Plaintiff,

y. C.A. NO. 1:20-10896-GAO

O.R.R.F (a minor child) and CHRISTIAN
FARRELLY,

§

§

§

§

DONNA J. BAUM, ROBERT J. BAUM, §
§

Defendants. s
§

ORDER FOR DISBURSEMENT OF INTERPLEADER FUNDS HELD IN
THIS COURT'S REGISTRY

Before the Court is the unopposed unanimous Motion of Defendants Donna J. Baum,
Robert J. Baum, O.R.R.R. (a minor child) and Christian Farrelly requesting an order for the
disbursement of Interpleader Funds held in this Court’s registry. The Court, having reviewed the

Motion, is of the opinion that it is meritorious and should be GRANTED. It is therefore,

ORDERED that the financial manager for the registry of the United States District Court
for the District of Massachusetts is hereby directed, within 30 days of entry of this Order, to
deliver by electronic monetary transfer or check, the amount of Ninety-Five Thousand Seven
Hundred Ninety-seven and 26/00 ($95,797.26) Dollars, representing the interpleaded adjusted
benefit, plus any accrued interest earned thereon, to Parkhurst Law Offices, Attn: Eliot F.

Parkhurst, as counsel for O.R.R.F. (a minor child) and CHRISTIAN FARRELLY to there be held
Case 1:20-cv-10896-GAO Document 51 Filed 06/17/21 Page 2 of 2

and distributed by Parkhurst Law Offices for the benefit of the minor child - O.R.R.F., in
accordance with the Order previously issued by the Court on April 22, 2021 (#46); which delivery
shall be confirmed by the filing of a Notice of Receipt of Funds by Attorney Parkhurst within five

(5) business days of receipt of the interpleaded adjusted benefit in the manner provided above.

harp tnxg

GEORGE A. O'TOOLE, RLS
United State District Heel

Signed this 17th day of June, 2021.
